Citation Nr: 1628541	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  15-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to January 1947 and from March 1951 to June 1951.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA audiometric examination in April 2015.  In a June 2016 written brief, the Veteran's representative raised questions about the validity of testing.  The Veteran submitted a statement in January 2016 informing the RO that he experienced a stroke in October 2015 and his primary care physician recommended that he have his ears checked for possible damage.  He noted that he had an appointment with VA that morning revealing that his word discrimination was significantly worse.  The Veteran submitted an audiometric evaluation conducted by VA in January 2016.  It reveals that the Veteran's puretone thresholds have increased in severity.  Unfortunately, the controlled speech discrimination test was conducted using Nu-6 instead of Maryland CNC.  VA regulations evaluate the Veteran's hearing loss based on results of Maryland CNC controlled speech discrimination test.  Nonetheless, the Board observes that using Table VIa (which does not evaluate hearing loss based on the Maryland CNC controlled speech discrimination test) the Veteran's hearing loss would warrant a 40 percent disability rating.  However, the Veteran may be entitled to an even higher disability rating under Table VI which evaluates the Veteran's hearing loss based on puretone thresholds and the results of the Maryland CNC controlled speech discrimination test.  Thus, the Veteran must be afforded another VA examination to determine the current severity of his service-connected bilateral hearing loss.

As noted above, the Veteran reported in January 2016 that he had received additional VA treatment for his hearing loss in January 2016.  These records have not been associated with the claims file.  Therefore, the RO/Appeals Management Center should also obtain and associate with the claims file all outstanding VA treatment records from October 2015 to the present regarding the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records at the Bradenton VA Community Based Outpatient Clinic with respect to his hearing loss from October 2015 to the present. All appropriate documentation and procedures should be followed.

2. Upon receipt of all additional records, schedule the Veteran for another VA audiological examination reassessing the severity of his service-connected bilateral hearing loss.  All indicated tests and studies should be performed, including an audiogram and Maryland CNC speech discrimination, and the examiner must provide explanation for all opinions expressed.  To this end, the examiner must discuss how the Veteran's hearing loss affects his ability to obtain and/or maintain employment and activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




